DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments were received on 8/16/2022. Claims 1, 2, 9, 10, 15 have been amended. Claims 8 and 16 have been cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Drawings
The drawings are objections on claims 8 and 16 are withdrawn because the Applicants cancelled the claims.  

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C 112 rejection has been withdrawn because the Applicant cancelled the claims.
Claims Analysis
It is noted that the claims comprise product-by-process claim limitations such as “adhered”.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since components in the battery are the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
The rejection 35 U.S.C. 103 as being unpatentable over Minagata et al. in view of Sakaguchi, on claims 1, 2, 8-10, 16, 20,  are maintained. The rejection is further clarified in view of the Applicants amendments
The rejection 35 U.S.C. 103 as being unpatentable over Minagata et al. in view of Sakaguchi in further view of Miyazaki et al., on claims 3-5, 11-13  are maintained. The rejection is further clarified in view of the Applicants amendments
The rejection 35 U.S.C. 103 as being unpatentable over Minagata et al. in view of Sakaguchi in further view of Baek et al., on claims 7 and 15  are maintained. The rejection is further clarified in view of the Applicants amendments

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8-10, 16, 20,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagata et al. (US Patent 9,871,243) in view of Sakaguchi (JP 2014-139885).
Regarding claims 1 and 9, the Minagata reference discloses a battery cell in a housing, an electrolyte contained in the housing and battery cell arranging in the housing wherein the cell comprising a first electrode, a second electrode, and a separator (29) disposed therebetween. The  separator comprises an extension portion (extending touching 12f) beyond the first electrode and the second electrode at an end portion of the battery cell. An adhesive layer comprising a body (45a) and a connecting portion (45b) extending from the body toward the extension portion, wherein the body and the connecting portion are directly adhered to the extension portions. A substrate (55) is arranged on the other side of the body of the adhesive layer with respect to the connecting portion and the substrate separates the adhesive layer from the housing (11) and the adhesive layer is not directly adhered to the housing. 
The Minagata reference is silent in disclosing the extension portion includes a plurality of bending pieces and that the body and the connecting portion are directly adhered to the plurality of bending pieces. However, the Sakaguchi reference discloses that bending the separator over the electrodes will prevent displacement of the electrode assembly. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the separator with extension portion includes a plurality of bending pieces disclosed by the Sakaguchi reference in order to prevent displacement of the electrode assembly of the Minagate reference to prevent constant voltage output.  As a result, Minagata in view of the Sakaguchi reference discloses the body and the connecting portion are directly adhered to the plurality of bending pieces  
Regarding claims 2 and 10, Minagata reference discloses the adhesive layer comprises a plurality of adhesive layer units positioned at interval on the end portion (46, 48, 47, 45).  
Regarding claim 20, the Mingata reference in view of the Sakaguchi reference appears to illustrate that the plurality of bending pieces appears to have random bending directions (Fig. 4-6, 10). 
Furthermore, it would have been indeed obvious to comprise bending pieces in random bending directions absent a showing of criticality or unexpected results.

Claims 3-5, 11-13,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagata et al. (US Patent 9,871,243) in view of Sakaguchi (JP 2014-139885) in further view of Miyazaki et al. (US Publication 2018/0233771).
Regarding claims 3 and 11, the Minagata reference in view of the Sakaguchi reference discloses the claimed invention above and further incorporated herein. The Minagata reference in view of the Sakaguchi reference is silent in disclosing that the adhesive layer can be made of polyethylene (Miyazaki, [0043]) The Miyazaki reference discloses that the material is not particularly limited as long as it comprises good electrolyte solution resistance. Therefore, it would have been obvious before the effective filing date of the invention to incorporate the adhesive layer made of polyethylene so as discloses by the Miyazaki reference for the teaching of the adhesive layer disclosed by the Minagate in view reference so that the adhesive layer won’t corrode into and hinder the electrochemical reactions of the battery with adhesive byproducts. 
Regarding claims 4, 5, 12 and 13, the Minagata reference in view of the Sakaguchi reference discloses the claimed invention above and further incorporated herein. The Minagata reference in view of the Sakaguchi reference is silent in specifying that the adhesive layer have a thickness of between 10-300 microns or more specific, 50-150 microns. However, the Miyazaki reference discloses the adhesive layer to wrap the electrode assembly to have a thickness of10-150 microns (Miyazaki, [0044]). For the range outside of 50-150 microns, it would have been indeed obvious absent a showing of criticality or unexpected results.
Claims 7 and 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Minagata et al. (US Patent 9,871,243) in view of Sakaguchi (JP 2014-139885) in further view of Baek et al. (US Publication 2009/0155631).
Regarding claim 7 and 15, the Minagata reference in view of the Sakaguchi reference discloses the claimed invention above and further incorporated herein. The Minagata reference in view of the Sakaguchi reference is silent in disclosing that the adhesive layer has a porous structure, however, the Baek reference discloses an adhesive tape can be porous or foam in order to absorb an impact [0046] applied to the cover case. Therefore, it would have been obvious before the effective filing date of the invention to provide an adhesive layer that is porous to the electrode assembly to mitigate damages caused by impact.

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive. The Applicant’s arguments are:
The Applicants argue, “the substrate 7 is only located at the head and tail of the battery cell, not covering the entire surface of the housing. Moreover, the fact that the substrate 7 has a non-tacky surface facing the inner surface of the housing 2 means that there can be relative movement between the substrate 7 and the housing 2….as noted above, the insulator 55 of Minagate clearly does not have this technical advantage.” 
	However, the claims are broader than what is argued, examples include technical advantage which is unclaimed. Therefore, these arguments have been considered but moot.
	It appears the same arguments are repeated for claims 3-5, 7, 11-13, 15 and therefore the prior response is applicable. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725